COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
                                                              No. 08-15-00188-CR
                                               '
 IN RE: SERGIO PEREZ,                                   AN ORIGINAL PROCEEDING
                                               '
                              Relator.                          IN MANDAMUS
                                               '

                                         JUDGMENT

       The Court has considered this cause on the Relator=s emergency motion for stay of the

trial and petition for writ of mandamus against the Honorable Alejandro Gonzalez, Judge of the

County Court at Law No. 4 of El Paso, Texas, and concludes that Relator=s emergency motion

for stay of the trial and petition for writ of mandamus should be denied. We therefore deny

emergency motion for stay of the trial and the petition for writ of mandamus, in accordance with

the opinion of this court.

       IT IS SO ORDERED THIS 1ST DAY OF JULY, 2015.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.